Case 2:16-cv-04166-CAS-AGR Document 244 Filed 07/16/20 Page 1 of 2 Page ID #:16449
Case 2:16-cv-04166-CAS-AGR Document 244 Filed 07/16/20 Page 2 of 2 Page ID #:16450



     1                                      FINAL JUDGMENT1
     2            IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the Final
     3   Order Approving Settlement and Dismissing Action with Prejudice:
     4         1. The Settlement Agreement, the Final Order Approving Settlement and
     5            Dismissing Action with Prejudice, and this Judgment are binding on and
     6            have res judicata and preclusive effect in all pending and future lawsuits or
     7            other proceedings concerning the Released Claims;
     8         2. The above-captioned Consolidated Actions are dismissed with prejudice and,
     9            except as expressly set forth in the Final Order Approving Settlement and
   10             Dismissing Action with Prejudice, without costs or attorneys’ fees as to any
   11             party;
   12          3. Representative Plaintiffs Barbara Waldrup, Becky Reaster, and Rebecca
   13             Murphy, Plaintiffs’ Counsel, Class Counsel, and each and every Class
   14             Member who is not a Successful Opt-Out are permanently enjoined from
   15             bringing, joining, assisting in, or continuing to prosecute against any
   16             Defendant or any Released Person any claim that was brought in the
   17             Consolidated Actions or for which a release and covenant not to sue is being
   18             given under the Settlement Agreement.
   19          4. Without in any way affecting the finality of this Judgment for purposes of
   20             appeal, this Court retains jurisdiction as to all matters relating to the
   21             interpretation, administration, implementation, effectuation and/or
   22             enforcement of the Settlement Agreement and the Final Order Approving
   23             Settlement and Dismissing Action with Prejudice.
   24             IT IS SO ORDERED
   25        Dated: July 16, 2020, 2020
   26                                                         HON. CHRISTINA A. SNYDER
                                                              UNITED STATES DISTRICT JUDGE
   27
   28    1
           This Judgment incorporates by reference the definitions in the Settlement Agreement, and all
         terms herein shall have the same meaning as set forth in the Settlement Agreement
                                                         1
